In the

       United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 15-1729
RAHIM MCWILLIAMS,
                                                     Plaintiff-Appellant,

                                    v.

COOK COUNTY, ILLINOIS, et al.,
                                                  Defendants-Appellees.
                       ____________________

              Appeal from the United States District Court
          for the Northern District of Illinois, Eastern Division
            No. 15 C 0053 — Samuel Der-Yeghiayan, Judge.
                       ____________________

 SUBMITTED DECEMBER 12, 2016 — DECIDED JANUARY 5, 2017 *
                       ____________________

   Before KANNE, WILLIAMS, and HAMILTON, Circuit Judges.
   PER CURIAM. Rahim McWilliams, who is now incarcer-
ated in the Illinois Department of Corrections, broke a bone
in his right hand after slipping and falling on a wet floor

   *  We have agreed unanimously to decide this case without oral ar-
gument because the appellant’s brief and the record adequately present
the facts and legal arguments, and oral argument would not significantly
aid the court. See FED. R. APP. P. 34(a)(2)(C).
2                                                 No. 15-1729

while detained at the Cook County jail in Chicago. In this
action under 42 U.S.C. § 1983 and Illinois law, McWilliams
claims that employees at both the county jail and the state
Department of Corrections deliberately ignored his injury
until after it was too late to prevent permanent disfigure-
ment and pain. McWilliams also claims that his fall resulted
from staff negligence at the county jail. His operative com-
plaint identifies the intended defendants to include Cook
County and unnamed physicians and guards, but the law-
suit never proceeded because the district court, after twice
denying an application from McWilliams to proceed
in forma pauperis (“IFP”), dismissed the action for failure to
pay the filing fee. We authorized McWilliams to proceed
with this appeal IFP, and we agree with him that the district
court abused its discretion in denying leave to proceed IFP.
                         I. Background
   For both of his IFP applications in the district court,
McWilliams used a form provided by the clerk’s office for
the Northern District of Illinois. That form includes a line,
with checkboxes, constituting the applicant’s representation
that the form is his or her “application □ to proceed without
full prepayment of fees, or □ in support of my motion for
appointment of counsel, or □ both.” The form, which says
nothing about the need to file a separate motion if the assis-
tance of counsel is desired, also asks prisoner applicants to
provide an inmate identification number, the name of the
applicant’s institution, and records from the applicant’s in-
mate trust account. McWilliams checked the third box, indi-
cating that his application was in support of “both” leave to
proceed IFP and appointment of counsel. He answered all of
the questions on the form, except that he omitted his identi-
No. 15-1729                                                   3

fication number and the name of the prison (both of which
appear prominently on his complaint submitted contempo-
raneously with the IFP application, as well as in the trust of-
ficer’s certification incorporated into the IFP application). On
the IFP form, where McWilliams was asked if he or anyone
living in the same residence had received “more than $200”
from “other sources” not specifically listed on the form, he
checked “yes” and explained that “Brittany Smith” had “re-
ceived” a “donation” of $188. The district court denied IFP
with the explanation, first, that McWilliams, by omitting his
prisoner number and the name of the facility, had “failed to
provide sufficient or accurate information.” The court also
faulted McWilliams because, according to the court, he had
“received $188 in gifts,” yet the statement from his prison
trust fund “does not reflect any such income.” The district
court did not acknowledge that McWilliams actually had
said on his application that the $188 (an amount below the
reporting threshold) was donated to Brittany Smith, not to
him, and neither did the court explain its apparent belief that
the $188, even if received in a lump sum by Smith, had been,
or was required to be, deposited into McWilliams’s trust ac-
count. The court ordered McWilliams either to pay the filing
fee or submit an “accurately and properly completed” appli-
cation for IFP within the next month to avoid dismissal. In
addition, the court said that it was denying McWilliams’s
“motion for attorney assistance,” even though no such mo-
tion had been filed.
   McWilliams then submitted a second IFP application,
along with a first motion for appointment of counsel. This
time he provided his inmate identification number and the
name of the prison where he was incarcerated, but instead of
checking “no” in response to every question about sources of
4                                                No. 15-1729

funds, he said that he was not employed and wrote “N/A”
across the remaining questions. On the IFP application the
prison trust officer certified that McWilliams had $106.85 in
his account and had received an average of $73.73 in the four
months since his transfer to that facility. In his motion for
appointment of counsel, McWilliams explained that he “has
limited formal education of a fourth grader” and was de-
pendent on help from other inmates. He also submitted a list
of the law firms and legal-aid organizations he had asked to
represent him. The district court denied the IFP application
because McWilliams had written “N/A” instead of answer-
ing “no” to each specific question. The court then struck
McWilliams’s motion for appointment of counsel as moot
and dismissed the action.
                          II. Analysis
    The district court erred. As we have noted, the infor-
mation purportedly missing from McWilliams’s first IFP ap-
plication was already in the court’s hands, not only on his
contemporaneously filed complaint but also in the trust of-
ficer’s certification incorporated into the IFP application.
And the court’s conclusion that the application was inaccu-
rate simply because McWilliams’s trust account did not
show a deposit of $188 is unpersuasive; even if that amount
was donated to McWilliams and not to Brittany Smith (as the
form says), nothing suggests that the funds were received in
a lump sum. More importantly, we are not aware of any re-
quirement that all financial resources available to an inmate
be deposited into his or her trust account. What matters is
disclosure; a district court may dismiss a complaint if a
plaintiff's allegation of poverty is untrue, 28 U.S.C.
§ 1915(e)(2)(A), but the court here did not point to anything
No. 15-1729                                                5

untruthful about McWilliams’s submission. See Arzuaga v.
Quiros, 781 F.3d 29, 34 (2d Cir. 2015) (noting that § 1915
“does not mandate that a prisoner proceeding IFP must dis-
close every deposit he or she receives in her prisoner trust
account”). In this instance the plaintiff disclosed an amount
below the $200 reporting threshold listed on the form—and
for that candor he was penalized. As for McWilliams’s sec-
ond application, moreover, the meaning of “N/A” on the
form could not have been unclear given his first application.
    That McWilliams was indigent and qualified to proceed
IFP is apparent from the two applications he submitted to
the district court. This case should have proceeded nearly
two years ago, and unless significant financial resources
have become available to McWilliams since we granted his
application to proceed IFP on appeal, the district court must
grant IFP and move the case forward. On remand the district
court should take up McWilliams’s request for counsel, since
identifying the correct defendants through discovery will be
a critical first step in the litigation.
                        III. Conclusion
    The judgment is VACATED, and the case is REMANDED
for further proceedings consistent with this opinion.